The opinion of the court was delivered by
The Chancellor.
The nineteenth section of the amendment to the “Act to establish a system of public instruction [Revision], approved March 27th, 1874,” which was approved May 25th, 1894 (Pamph. L., p. 506; Gen. Stat., p. 3060), provides that the legal voters of a school district, either at an annual meeting or at a special meeting called for that purpose, may, by the consent of a majority of those present, authorize the board of education of the district to issue bonds for these purposes:
(а) The purchase of land for school purposes.
(б) The building of a school-house or school-houses.
(c) Making additions, alterations, repairs or improvements in or upon school-houses already erected and the lands upon which they are located.
It is deemed that this specification of the purposes for which bonds may be issued limits the authority to issue bonds to those purposes. That which the board of education of the township of Cranbury proposed to submit to the legal voters at the special meeting called for September 15th, was stated in the notice of that meeting, but that which was actually submitted and assented to, is not found in that notice, but appears by the resolutions adopted and the ballots through w'hich those resolutions were assented to. The consent appears to have been that $300 for text-books, $100 for services of clerk, $100 for supplies, janitor, cleaning, &c., $1,600 for purchase of Duncan lot, $400 for fence, grading and water, $4,000 for school building and $500 for furniture, be raised by special assessment, and then that “ in order to raise imme*353diate funds for the purposes.above mentioned” tlie board of' education should be authorized to issue bonds to the amount of $6,500. All purposes for raising money, as appears by. the order in which the resolutions are put in the certificate of the proceedings of the meeting and by the order in which they 'are arranged upon the ballot, were expresséd prior to the resolution which authorizes the issue of bonds, but, as the total of their amounts exceeds the sum, $6,500, authorized to be raised by the bonds, and it appears that, after the resolution authorizing the raising of the third item, to wit, $100 for supplies, &c., there intervened a resolution empowering, the board of education to do whatever was necessary to carry out the intent of the “above resolutions,” and the elimination of the first three items will leave just $6,500 in the four remaining items, it is insisted, that it is a fair inference that the language, “ purposes above mentioned,” in the resolution for the bonds, was intended to have reference only to the last four items. It may be that this inference is correct. It is aided, to some extent, by the numbering of the items upon the ballot, in two series; yet it is a mere inference. It lacks positiveness and certainty, and for that reason we deem it'to be insufficient upon' the question whether the bonds w.ere confined to the purposes authorized by the statute. We think the purposes for which the bonds were to be issued should clearly and unequivocally have appeared upon the face of the proceedings, so as to indubitably show that their issuance will be wholly within the power conferred by the statute.
But if it be conceded that it is sufficiently plain that the intention was that the bonds were to issue for the purpose of meeting the last,four items of the appropriation, we are confronted with the question whether two of those items, $400 for fence, grading and water, and $500 for furniture, were within the authority of the statute. The Supreme Court deemed them to be parcel of the construction of a well-appointed school-house. We are inclined to so regard the fencing, grading and water and so also to consider any furniture which may be constructed with and permanently affixed *354to the building, such as slates and blackboards built in the walls, but we cannot so regard the ordinary movable furniture of a school which is not fixed to the building. If, by the $500 item, such fixed furniture had been intended, appropriation for building a school-house, without further specification, would suffice to cover it, but here there is not only an appropriation for the school building, but also an appropriation for furniture, as though they were separate things. The inference would appear to be that furniture which is not part of the building was intended. Bonds cannot be issued to pay for such furniture. But, whatever may be the inference, it at least is not clear, as it should be, that the furniture intended, is to be part of the building.
Our conclusion upon the points stated leads to a reversal of the judgment before us, and hence we do not deem it necessary to review the remaining questions passed upon by the Supreme Court or suggested by counsel.
For affirmance—None.
For reversal—The Chancellor, Chief Justice, Gum-mere, Lippincott, Ludlow, Mag-ie, Van Syckel, Bogert, Brown, Sims, Smith, Talman. 12.